                          Case 3:20-cr-00035-LPR Document 28 Filed 09/13/21 Page 1 of 7
                                                                                 u                                         FILED
AO 2458 tRev. 09119)   Judgment in a Criminal Case.
                       Sheet I
                                                                                                                EAsreH~ill~\~fcTTARKANSAS
                                                                                                                                 couRr



              UNITED STATES OF AMERICA
                                   V.

                NICOLE ELIZABETH TAYLOR                                            Case Number: 3:20CR-00035-01 LPR

                                                                                   USM Number: 13741-509

                                                                                   _Nicki Nicolo (appointed)       __ _
                                                                                   Defendant's Attorney
THE DEFENDANT:
ri1 pleaded guilty to count(s)          1 of the Indictment
D pleaded nolo contendere to count(s)
  which was accepted by the cou1t.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended
18   u.s.c. § 922(g)(1)            Felon in Possession of a Firearm, a Class C Felony                        12/30/2019              1




       The defendant is sentenced as provided in pages 2 through          _ _7_ _ of this judgment. The sentence is imposed puTsuant to
the Sentencing Refo1m Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                               Dis       Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments irnposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic c.ircumstanccs.                                   .

                                                                                                            9/13/2021
                                                                          Date of Imposition of .I dgmcnt




                                                                                       Lee P. Rudofsky, United States District Judge
                                                                          Nam.: and Titk of Judge



                                                                          Date
                          Case 3:20-cr-00035-LPR Document 28 Filed 09/13/21 Page 2 of 7
AO 2458 (Rev. 09il9) Judgment in Criminal Case
                     Sheet 2 - l mprisonmenr

                                                                                                      Judgment- Page   -=2-   of   7
 DEFENDANT: NICOLE ELIZABETH TAYLOR
 CASE NUMBER: 3:20CR-00035-01 LPR

                                                              IMPRISONM.ENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 SEVENTY-SEVEN (77) MONTHS




      Ill   The court makes the following recommendations to the Bureau of Prisons:
            IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends t_hat defendant be
            incarcerated at FPC Bryan or SCP Greenville to participate in the RDAP program and other programming; and that ·
            defendant participate in residential substance abuse treatment, mental health counseling, and educational and vocational
            programs during incarceration. The Court strongly recommends the Defendant participate in the RDAP program.

      ill   The defendant .is remanded to the custody of the United States Marshal.

      D     The defendant shall surrender to the United States Marshal for this district:

            D   at                                D    a.m.     D   p.m.     011
                     ---------
            D   as notified by the United States Marshal.

      D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            D   before 1 p.m. on

            D   as notified by the United States Marshal.

            D   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                          to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a ce1tified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                            By   -----'--------c-=c,---,-,-=--.,--,-,---,--c---,-,--------
                                                                                                 DEPUTY UNITED STATES MARSHAL
                           Case 3:20-cr-00035-LPR Document 28 Filed 09/13/21 Page 3 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheer 3 - Supervised Release

                                                                                                       Judgment-Page-·-··--···-···-··- of
DEFENDANT: NICOLE ELIZABETH TAYLOR
CASE NUMBER: 3:20CR-00035-01 LPR
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 THREE (3) YEARS




                                                      MAN.DATO.RY CONDITIONS
 I.   You must not commit another federal, state or local crime.
2.    You must not unla\.vfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter, as dete1mined by the court.
              D The above drug testing condition is suspended. based on the court's detennination that you
                  pose a low risk of future substance abuse. (check ifapplicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check /f applicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 lJ.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable!
7.     D You must participate in an approved program for domestic violence. (check ifapplicablei
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 3:20-cr-00035-LPR Document 28 Filed 09/13/21 Page 4 of 7
AO 2458 (Rev. 09i19l   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release.
                                                                                               Judgment~Pagc     ___
                                                                                                                   4_ _ of - - - - ' - - -
DEFENDANT: NICOLE ELIZABETH TAYLOR
CASE NUMBER: 3:20CR-00035-01 LPR

                                        ST AND ARD CONDITIONS OF SUPERVISION
As pait of your supervised release, you must comply with the follow.ing standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about. and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
"     After initially reporting-to the probation office, you wi.11 receive instructions from the court or the probation officer about how and
      when you must rep01t to the probation officer, and you must repott to the probation officer as instructed.
3.    You must not knowingly leave.the federal judicial district where you are authorized to reside without first getting permission from the
      couit or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      atTangements (such as the people you live with), you must notity the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer excuses you from
      doing so. lfyou do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plat1 to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notity the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstai1ces. you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or .interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you ai·e arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm. ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for; the specific purpose of causing bodily injury or death to another person such as nunchak.us or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   lfthe probation officer detem1ines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confim1 that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For fu1ther infotmation regarding these conditions, see Oven 1iew of Probation and Supervised
Release Conditions, available at: www.uscoutts.gov.


Defendant's Signature                                                                                     Date
                                                                                                                 ------------
                         Case 3:20-cr-00035-LPR Document 28 Filed 09/13/21 Page 5 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Release
                                                                                             Judgmem,-Page _____ 5   _ of   7
DEFENDANT: NICOLE ELIZABETH TAYLOR
CASE NUMBER: 3:20CR-00035-01 LPR

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. Defendant must participate in a substance abuse treatment program under the guidance and supervision of the of the
 probation office. The program may include drug and alcohol testing, out-patient counseling, and residential treatment.
 Further, defendant must abstain from the use of alcohol during treatment. The defendant must pay for the cost of
 treatment at the rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as
 determined by the probation office. In the event the defendant is financially unable to pay for the cost of the treatment, the
 co-pay requirement will be waived.

 2. Defendant must participate in a substance abuse treatment program under the guidance and supervision of the of the
 probation office. The program may include drug and alcohol testing, out-patient counseling, and residential treatment.
 Further, defendant must abstain from the use of alcohol during treatment. The defendant must pay for the cost of
 treatment at the rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as
 determined by the probation office. In the event the defendant is financially unable to pay for the cost of the treatment, the
 co-pay requirement will be waived. The defendant must disclose her substance abuse history to prescribing physicians
 and allow the probation office to verify disclosure.
                          Case 3:20-cr-00035-LPR Document 28 Filed 09/13/21 Page 6 of 7
AO 2458 (Rev. 09/19)   Judgment. in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                        Judgment -   Page   --'6=---   of       7
DEFENDANT: NICOLE ELIZABETH TAYLOR
CASE NUMBER: 3:20CR-00035-01 LPR
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution               Fine                   AVAA Assessment''               ,JVTA Assessment*'~
 TOTALS           $    100.00               $                        $                       $                               s

 0    The determination of restitution is deferred until
                                                         -----
                                                               . An Amended .Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment. each payee shall receive an approximatelv proportioned payment, unless specified otherwise in
      the priority or~er or perc!!ntage payment column below. However, pursuant to 1s·u.S.C. § 3664(i). all nonfederal victims must be paid
      before the United States 1s paid.

 Name of Pavee                                                   Total Loss***               Restitution Ordered            Priority or Percentage




 TOTALS                               s                           0.00           $
                                                                                     - - - - - - - -0.00
                                                                                                     --
 0     Restitution amount ordered pursuant to plea agreement $

 D     ll1e defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I2(g).

 O     The court dete1mined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the              D fine     D restitution.
       D the interest requirement for the           D     fine    D restitution is modified as follows:

 * Amy~ Vi~ky, ~n~ And)! Child P~moiraphv Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for V1ct1ms ot Traffickmg Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
 or after September 13. 1994, but before April 23. 1996.                                ·
                             Case 3:20-cr-00035-LPR Document 28 Filed 09/13/21 Page 7 of 7
AO 2451:3 (Rev. 09/19)   Judgment in a Criminal Case
                         Sheet 6 -   Schedule of Payments

                                                                                                                 Judgment -   Page __7__ of ·······----·   ? ________
 DEFENDANT: NICOLE ELIZABETH TAYLOR
 CASE NUMBER: 3:20CR-00035-01 LPR

                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay. payment of the total criminal monetaiy penalties is due as follows:

 A     ill   Lump sum payment of S _j 00._9_9_ __                       due immediately, balance due

             D      not later than                                          . or
             D      in accordance with       D C,           D   D,      •    E,or     •    F below; or

 H     D     Payment to begin immediately (may be combined with                     • c,       D D. or     D F below); or

 C     D     Payment in equal             _ _ _ _ (e.g., week(v, mm1thl)', qiwrrer~v) installments of $ ____ over a period of
                              (e.g., months or years). to commence ___ ---··----- ___ (e.g.. 30 or 60 d<(vsJ after the date of this judgment; or

 D     D     Payment in equal         _ _ _ _ _ (e.g.. weekl_v, monrhl_v, quarier!J,~ installments of $ ____ over a period of
                              (e.g.. months or years), to commence _ _ _ _ _ (e.g., J() or 60 days) after release from imprisonment to a
             term of supervision; or

 E      D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.. 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 .F     D    Special instructions regarding the payment of criminal monetary penalties:




 Un less ~1e col!rt ha~ expressly ordert:d 9therwise, if this jud~!llent imposes imprisonment, payment ofcriminal monetruy penal.tie~ is du,e dw-ing
 the period of1mpnsonment. All crunmal monetarv pena1ttes, except ihose payments made through the Federal Bureau of Prisons· Inmate
 Finan"cial Responsibility Program, are made to the 'clerk of the court.              ·

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D      Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                         Joint and Several              Co1T~~ponding_ Payee,
        (incl11di11g defendant number)                               Total Amount                     Amount                        1f appropnate




 D      The defendant shall pay the cost of prosecution.

 D      The defendant shall pay the following cou1t cost(s):

 D      'Ille defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.                                                                                                         ·
